I am pleased to extend the usual warm greetings from the Government and the people of Grenada, on whose behalf I am privileged to address the General Assembly and its members. I am also pleased to join colleagues who spoke before me in thanking the President of the General Assembly at its seventieth session, Mr. Mogens Lykketoft of Denmark, for his energetic and focused leadership. I commend Mr. Lykketoft for so diligently charting the course towards transforming our world through the 2030 Agenda for Sustainable Development.
I must also congratulate and thank Secretary- General Ban Ki-moon for his extraordinary leadership of the United Nations, and express our deep gratitude, especially for the keen interest he has shown in addressing the developmental challenges facing small island developing States. I also wish to assure the incoming President, Ambassador Peter Thomson of Fiji, of my delegation’s full cooperation and support as he encourages cooperation under this session’s theme: that is,“The Sustainable Development Goals: a universal push to transform our world”.
Allow me to use this rostrum to recognize the contribution of a gigantic Grenadian personality who passed away this week — Sir Lamuel Stanislaus, who served Grenada, the region and the Organization with distinction and honour for over a decade as Grenada’s Permanent Representative to the United Nations and one year as Vice-President of the General Assembly. Sir Lamuel was the embodiment of diplomacy and statesmanship. His contributions transcend nationality, geography and subject matter. His was an eloquent and convincing voice in this Hall, addressing issues on behalf of his country and his region. May his soul rest in peace. I believe it is ironic that that very noble gentleman was buried today, the same day in which Grenada addresses the Assembly.
Grenada unwaveringly recommits to the United Nations and its principles, as outlined in the Charter. Our commitment to the norms of peace, equality, justice, human rights and multilateralism is clear. At home, Grenada continues to embrace opportunities to consolidate democratic values and practices in civic life. I am proud to inform the Assembly that on 27 October, Grenadians’ voices will be heard on the matter of broad constitutional reform.
I hail from the tiny island of Carriacou, which, together with Petite Martinique, forms my constituency and part of mainland Grenada, and makes up our tri- island State. One of the possible results of the upcoming referendum could be a change in the name of the State so as to better represent the collective identity of our nation.
The reforms also include amendments to the Bill of Fundamental Rights and Freedoms, which would guarantee access to public education to every Grenadian child up to 16 years of age, and would further ensure that children with disabilities are afforded public education tailored to their specific needs up to age 18.
Grenada is committed to Goal 5 of the Sustainable Development Goals (SDGs), which speaks to gender equality and discrimination against women and girls. The reforms also call on the State to ensure that men and women enjoy equal rights and status in all spheres of life, especially in economic, educational, political, civic and social activities; that women are not discriminated against by reason of marital status, pregnancy or any other gender-based attribute; and that Parliament can enact suitable laws to correct disparities and inequalities between men and women.
We live in a world that is plagued with many challenges: civil wars, famine, droughts, floods, the impacts of climate change, humanitarian and economic crises, and terrorism. But we also built the United Nations for the express purpose of addressing such challenges. The United Nations was built to steer us away from anarchy and perpetual antagonism.
With the 17 Sustainable Development Goals we have created a new pathway to achieve a more equitable and lasting brand of development. That pathway is paved with clean energy, universal access to education, affordable health care, food security, clean water and air, and gender and racial equality. History has shown that development is tenuous whenver human rights and the environment are not prioritized. The 17 Sustainable Development Goals are the product of deep reflection and learning, and the realization that development without human rights and environmental considerations is unreliable.
Despite the remarkable progress made on each of the Millennium Development Goals, the fact that at least $2.5 trillion will be needed each year for the SDGs signals the size of the gap that remains to be addressed.
Grenada is resolute in its commitment to Sustainable Development Goal 14, on the conservation and promotion of the sustainable use of the oceans, seas and marine resources. Earlier this year, Grenada hosted Blue Week 2016. That conference was held in collaboration and partnership with the Governments of the Netherlands and Indonesia and with the United Nations Food and Agriculture Organization (FAO), the World Bank, the Global Forum on Oceans, Coasts and Islands, the Clinton Climate Initiative, the Caribbean Challenge Initiative and The Nature Conservancy. At that event, we employed the innovative and popular “shark-tank” approach, which allowed local and international ocean entrepreneurs to pitch project ideas for funding. The rationale was that we cannot continue to merely talk about problems at ocean conferences; we need to facilitate solutions and commitments for the sustainable development and use of our oceans.
The ocean economy is a very important starting point for thinking about conservation. The natural capital of the ocean is like the principal deposited in an interest-bearing bank account. Unfortunately, instead of living off the interest, we have been drawing down from the principal.
The work done by World Wide Fund for Nature International and the Boston Consulting Group on the Ocean Economy has described the estimated $24 trillion asset value of the oceans, which generates some $2.5 trillion per year. The need to preserve that natural capital is self evident. But when we consider data provided by the World Bank and FAO, we see that the world is losing $83 billion per year from unsustainable fisheries practices. Nine Caribbean nations have committed to conserving and managing 20 per cent of their marine and coastal environments by 2020. I am pleased to note that Grenada has committed to conserving 25 per cent of its coastal area and marine resources by 2020. Both of those commitments are well above target 5 of Goal 14 of the SDGs, which calls for 10 per cent conservation by 2020.
Small island nations in the Caribbean and the Pacific must be lead advocates for oceans and climate change. Most of us have more space in the sea than we do on land. In Grenada, for instance, our maritime territory is 75 times our land mass. The ratios are even higher for other archipelagoes. That is why Grenada is pleased to play a leading role, not only in the Blue Network, but also in the Blue Guardians, facilitated by the Clinton Foundation and the Global Island Partnership initiatives for islands. We invite other countries to partner with us and participate in both.
Grenada is also helping the Blue Network create an online database and platform for ocean-related projects seeking funding. That initiative, called BluNet, will be showcased at Oceans Day during the twenty- second Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in November this year in Marrakesh, Morocco.
Financing difficulties and our small size severely affect our ability to invest in renewable energy projects. Today Grenada calls on Member States, especially the ones that possess the technology and technical capacity, to continue to work with small island developing States so as to increase their ability to harness existing renewable energy opportunities.
Grenada is almost 100 per cent reliant on imported fossil fuels for electricity generation. As a result, our development is held hostage to global price fluctuations and the high cost of electricity generation. We therefore call for easier access to the Green Climate Fund to support renewable energy projects in small island developing States.
In that regard, Grenada calls for a commitment from world leaders to deposit their instruments of ratification of the Paris Agreement on Climate Change by the end of 2016. We hope that the twenty-second session of the Conference of the Parties, which will be held in about six weeks, will build on the gains of the previous session and garner the necessary momentum to enable the full implementation of the Paris Agreement.
Grenada further calls upon the international community to work with Grenada and other small island developing States on innovative approaches to international climate financing, which would include catalysing private investment.
Like many small island developing States, we suffer from debt overhang, which limits the fiscal space needed to address climate challenge. While the International Monetary Fund has consistently expressed satisfaction with Grenada’s response aimed at addressing the structural deficiencies that are both a symptom and a cause of that overhang, that response has, unfortunately, required a huge sacrifice on the part of our citizens, who are already suffering from climate change, fossil fuel dependence and the financial crisis. Those three problems compound one another and collectively limit our ability to invest in climate action that can actually alleviate all three issues, which has created a vicious circle.
Working with partners, Grenada will optimize various leadership platforms to create practical, concrete initiatives to turn that vicious circle into a virtuous one, where climate action can catalyse a wave of public and private investment that can alleviate all three problems. Such measures would help small States like Grenada, Carriacou and Petite Martinique take action to combat climate change and its impacts in areas such as potable water supply, renewable energy and energy efficiency, climate-smart agriculture, climate-resilient homes and buildings and resilient coasts and oceans, to name a few. Those are the developments that our people are demanding, not for tomorrow but for today. When we observe the climate changes in our world today and their effects on humankind, we owe it to ourselves and succeeding generations to act with immediacy — we must act now.
As we attempt to transform our world, we are confronted with certain global financial policies and actions that pose significant threats to our region’s sustainable development. Exclusion from correspondent banking services and de-risking, blacklisting and premature graduation to middle-income status are measures that negatively affect Caribbean economies. The unilateral and premature graduation of many small island developing States to middle-income status without consideration of our region’s specific vulnerabilities has resulted in significant budgetary shortfalls, adversely affecting our economic and social development.
Our region has inherent structural economic challenges that already restrict the pace of our development. We ask that those impediments to growth be taken into account when our cases come up for consideration. Indeed, the current formula generalizes where generalizations should not be made. Outside of per capita gross domestic product (GDP), the intragroup differences among countries with middle-income status are astounding. Economists today admit that inequality had not been treated with any depth until very recently. Economists also readily admit that GDP is an imperfect measure of development.
The withdrawal of correspondent banking services from Caribbean Community member States can be seen as an economic assault that will destabilize the financial sector of our already vulnerable economies. For small economies like ours, the impact could be enormous. To give one example, the World Bank has indicated that more than 90 per cent of remittances are transferred through correspondent banking services. Remittances contribute in real and significant terms to the GDP of small nation-States. The World Bank goes on to state that a sudden stop in remittances in economies that rely on those flows could pose a significant threat to the socioeconomic stability of the region.
Grenada applauds the progress made in the recent rapprochement between Cuba and the United States. Grenada sees the peaceful resolution of some of the issues in those relations through dialogue as an example to be emulated between and among all States where violence, conflicts or disputes prevail. Grenada reiterates that it neither promulgates, applies nor condones laws or measures that encroach upon or undermine the sovereign rights of any State, nor laws that restrict or hinder international trade or navigation by any State. Consequently, we issue another clarion call for the total lifting of the economic, commercial and financial embargo imposed on the Government and the people of Cuba by the United States of America.
As we forge ahead, it is important to bear in mind that poverty is multidimensional in nature and that its implications for our youth and women go beyond the concepts of income or consumption. The problems affecting our youth cannot be resolved only by addressing unemployment and poor working conditions we must also provide access to health care and decent opportunities. We must ensure that we are building the necessary skills and knowledge for that group to undertake economic activities, with an emphasis on vocational training, entrepreneurial skills and innovation for our young people.
We recognize the importance of regional cooperation and international partnerships in addressing the scourge of non-communicable diseases. We are adopting a holistic approach by utilizing the United Nations system, the World Health Organization and the Pan American Health Organization to provide a basis for the health agenda and to guide us forward. Of particular importance is assistance in addressing our capacity constraints, facilitating knowledge-sharing and allowing the use of innovative approaches that could be adapted to the needs of our country. President Obama, in his address to the Assembly a few days ago (see A/71/PV.8), reiterated that the health issues that we currently face respected no walls or boundaries. Let us therefore pool our collective energy and resources to build capacity to rid humankind of those scourges.
Grenada continues its clarion call for a negotiated two-State settlement between Israel and Palestine. No matter what road is taken, the end result must enable the full economic, social, political and religious self- determination of the Palestinian people. Grenada recognizes the struggles of the Palestinian people and beseeches the international community to reject mere political pragmatism and the status quo while generations are being lost.
The United Nations membership must make Article 1, paragraph 3, of the Charter of the United Nations a major priority in the next few years. Our founding fathers called for the Organization to
“achieve international co-operation in solving international problems of an economic, social, cultural, or humanitarian character, and in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language or religion”.
We must do everything in our power to provide additional economic opportunities for the developing world. I therefore call on the Economic and Social Council to actively pursue efforts to create an environment that enables Member States to raise the standard of living of their peoples. In our current global context, we must be conscious that inclusion in the global economy is vital.
Finally, I must recall Article 1, paragraph 1, of the Charter, which calls for the Organization to “maintain international peace and security, and to that end: to take effective collective measures for the prevention and removal of threats to the peace”.
We must be relentless in our pursuit of the aims of the Organization. Our challenge is to work towards the elimination of terrorism, terrorist activities and armed conflicts around the world. Our quest must be to create economic opportunities for all States. And our goal should be the peaceful coexistence of all peoples of the international community. Indeed, if we can achieve that, we will be well on our way to transforming our world.
